DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on December 14, 2021 are entered into the file. Currently, claims 1 and 13 are amended, claim 2 is cancelled, and claims 14-17 are new, resulting in claims 1 and 3-17 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the at least one spacer thread is a relatively rigid thread” in line 18. The limitation is indefinite because it is unclear what the scope of a “relatively” rigid thread is.
Claims 3-12 and 14-15
Claim 13 also recites the limitation “relatively rigid thread” in line 18 and is indefinite for the same reasons presented with respect to claim 1 above.
Claims 16-17 are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (EP 0997174)1,2 in view of Sytz (US 6755052)1 in view of Etchells (US 2005/0075027)1.
With respect to claims 1, 3, 5, 8, 11, and 13, Baumann teaches a cover for the grip surface of an electronic input unit such as a mouse, a joystick, or in particular a controller (control unit) (paragraph [0001]). The cover is preferably made of at least two layers, preferably three layers, of which at least one layer is made of a material which is flexible in the direction of the surface normal (elastic layer) (paragraph [0012]). The further layers can be a flat surface material located on the outside of the cover (textile outer covering layer) and/or a material located on the inside of the cover (innermost adhering layer), which ensures a non-slip connection to the housing of the input unit (paragraph [0012]). Suitable material for the flat material located on the outside (outer textile covering layer) includes materials that are typically used in the clothing section (textiles) (paragraph [0013]). The object of Baumann is to provide a removable, fixed cover for the gripping of surfaces of electronic inputs which prevents 
Baumann is silent as to the layer of flexible material (elastic layer) being an elastic spacer mesh or spacer woven fabric and as to the cover including a moisture impenetrable layer.
Sytz teaches knitted spacer (spacer mesh fabric formed by meshing) materials including the use of spandex for providing improved stretch, compression resistance, decreased weight, and conformability and/or drape (col. 1, lines 7-11). The knitted spacer material may further include lamination and/or coating to provide a liquid and vapor impermeable fabric (col. 1, lines 48-59). The spacer material is preferably a 3-dimensional material having an x-direction and a y-direction forming a fabric plane and z-direction that is orthogonal to the other direction as shown in FIG. 2 (FIG. 1; col. 2, lines 39-46). The spacer material includes a first yarn system 12 (meshed layer), a second yarn system 14 (meshed layer), and a third yarn system 16 (spacer thread) (FIG. 1; col. 2, lines 46-50). The third yarn system (spacer thread) provides a compression resistant component (relatively rigid thread) oriented substantially in the z-direction of the material (FIG. 1; col. 2, lines 55-64). The third yarn system (spacer thread) may be polyester (plastic material) (col. 5, lines 44-46). The knitted spacer material is formed with a face surface and a back surface in a spaced apart relation (gap) with a body portion constructed there between (FIG. 1; col. 3, lines 30-36). When the invention is further processed by coating or laminating the fabric is can be used as a neoprene replacement (col. 5, lines 4-9).
Since both Baumann and Sytz teach layered fabrics comprising conformability, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
With respect to the location of the moisture impenetrable coating layer, the ordinary artisan would recognize there are two possible locations: the side of the spacer fabric closest to the outer textile layer or the opposite side. To one of ordinary skill in the art it would have been obvious to try the two locations in order to determine which provides the desired water impermeability. See MPEP 2143.
Baumann in view of Sytz is silent as to the elastic spacer fabric being a moisture absorbent spacer mesh or spacer woven fabric. 
Etchells teaches a moisture management system to keep the foot and other body parts dry (paragraph [0001]). It is an object of the invention of Etchells to provide a moisture management system for fabrics in footwear and apparel that keeps the user comfortable when perspiration is generated and which functions to capture and accumulate moisture away from the skin and allow it to evaporate efficiently over a short period of time (paragraphs [0013]-[0014]). This is achieved by treating a knit or woven spacer fabric with a moisture management system comprised of a water repellent treatment and a water absorbent treatment (moisture-absorbing fabric) (paragraph [0016]). The moisture management system will move moisture or bodily fluids such as perspiration away from the wearer, absorb the moisture or perspiration and lock it in place in the spacer fabric so that it cannot rewet the wearer’s foot and evaporate the moisture or perspiration (paragraph [0016]).
Since both Baumann in view of Sytz and Etchells teach multilayered fabric constructions that comprise a spacer fabric, it would have been obvious to one of ordinary skill in the art elastic layer) of Baumann in view of Sytz to include a spacer fabric moisture management system (moisture-absorbent fabric) as taught by Etchells in order to keep the user comfortable when perspiration is generated and to capture and accumulate moisture away from the skin and allow it to evaporate efficiently over a short period of time.

With respect to claim 12, Baumann in view of Sytz and Etchells teaches all the limitations of claim 1 above. Etchells further teaches that a spacer fabric may be woven or knit (paragraph [0016]). Since Etchells teaches that woven fabrics are also suitable as spacer fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knit spacer fabric of Baumann in view of Sytz to be a woven spacer fabric and still achieve the desired results described in Sytz. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).

Claims 4, 6-7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (EP 0997174)3,4 in view of Sytz (US 6755052)1 in view of Etchells (US 2005/0075027)1 as applied to claim 1 above and further in view of Georgy (US 2014/0141891)1,2.
With respect to claim 4, 
Baumann in view of Sytz and Etchells is silent as to the cloth outer material (textile outer covering layer) being a textile forming a pile loop.
Georgy teaches a customizable moisture absorbing game controller cover (paragraph [0008]). The waterproof main body of the cover can take any number of different shapes and dimensions so as to fit a particular game, and can further include a layered construction having a porous outer layer, a moisture absorbing middle layer and a waterproof inner layer (paragraph [0008]). The waterproof inner layer (moisture impenetrable layer) prevents moisture form making contact with an inserted controller (paragraph [0027]). Georgy further teaches the outer surface of the main body can be constructed from a soft loop portion of a hook and loop material to allow removable indicia to be secured to the main body at any location (paragraph [0034]).
Since both Baumann in view of Sytz and Etchells and Georgy teach multilayered moisture absorbing covers for controllers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cloth outer material (outer textile covering layer) of Baumann in view of Sytz and Etchells to be a soft loop fabric, in order to enable removable indicia to be secured to the main body at any location.

With respect to claim 6, Baumann in view of Sytz and Etchells teaches all the limitations of claim 1 above.
Baumann in view of Sytz and Etchells is silent as to the cover being formed such that it covers a part of an input device of the control unit.
Georgy teaches a customizable moisture absorbing game controller cover (paragraph [0008]). The waterproof main body of the cover can take any number of different shapes and dimensions so as to fit a particular game, and can further include a layered construction having a moisture impenetrable layer) prevents moisture form making contact with an inserted controller (paragraph [0027]). Georgy further teaches that the controller cover can also include a plurality of button nodules and/or joystick sleeves (covers a part of an input device) at locations that correspond to the location of the buttons (input device) and/or joysticks (input device) of the game controller for which the device is intended to cover (paragraph [0029]). These elements can function to receive user inputs in order to operate the buttons and joystick in a conventional manner, while preventing moisture from seeping onto the controller itself (paragraph [0029]).
Since both Baumann in view of Sytz and Etchells and Georgy teach multilayered moisture absorbing covers for controllers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Baumann in view of Sytz and Etchells to include a plurality of button nodules and/or joystick sleeves (covers a part of an input device) at locations that correspond to the location of the buttons (input device) and/or joysticks (input device) of the game controller for which the device is intended to cover in order to prevent moisture from seeping into the controller.

With respect to claims 7 and 9-10, Baumann in view of Sytz, Etchells, and Georgy teach all the limitations of claim 6 above. Georgy further teaches that any number of markings can also be provided on one or more of the nodules and sleeves (covers part of an input device) (paragraph [0031]). These markings can be identical to the markings found on the buttons of the game controller, or can be different (paragraph [0031]). Since the markings can be identical to the markings found on the buttons of the game controller, it is reasonable to presume that the .

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (EP 0997174)5,6 in view of Sytz (US 6755052)1 in view of Etchells (US 2005/0075027)1 as applied to claims 1 and 13 above and further in view of Koecher (EP 0631860)7.
With respect to claims 14-17, Baumann in view of Sytz and Etchells teaches all the limitations of claims 1 and 13 above.
Baumann in view of Sytz and Etchells is silent as to the flat surface material located on the outside of the cover (textile outer covering layer) being moisture absorbing and comprising a fabric having pile loops, open type pile threads, or microfibers that are moisture-absorbing.
Koecher teaches liquid absorbing materials which draw liquid quickly off a surface, in particular sweat from the skin, in such a way that the area adjacent to the surface has a residual moisture value of below 5% and therefore feels “dry” (paragraphs [0001], [0004]). The liquid absorbing fabric composite comprises at least one liquid-sucking outer web that distributes the sucked-in liquid in all directions, at least one adjoining, liquid-conducting spacer web, and at least one storage web (paragraph [0005]). The textile composite can be covered on the outside of 
Since both Baumann in view of Sytz and Etchells and Koecher teach layered composites comprising an outer textile layer, a spacer fabric, and a moisture impenetrable layer for removing moisture from skin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material located on the outside of the cover (textile outer covering layer) to be the moisture-absorbing two-face material of Koecher where the surface lying on the inside of the material consist of microfiber yarns which permanently remove moisture from the outer surface through their wicking capability, in order to provide a composite fabric that draws moisture quickly off of a surface so that the surface feels dry.

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed May 6, 2021.

Response – Claim Rejections 35 USC §103
Applicant’s arguments filed December 14, 2021 have been fully considered but they are not persuasive.
On page 9 of the response Applicant submits that none of the cited references discloses or suggests the limitation “at least one spacer thread which is a relatively rigid thread made from a plastic material or a glass fiber material”. Applicant submits that Etchells teaches a yarn that does not forcibly keep the adjacent layers separated from one another and thereby maintain the gap between the adjacent layers.
The Examiner respectfully disagrees. It is noted that in the Non-Final Office Action mailed on September 14, 2021 and in the rejection above, Sytz was relied on to teach the at least one spacer thread, not Etchells. Etchells was relied on to teach the elastic spacer fabric being a moisture absorbent spacer mesh or spacer woven fabric. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Styz teaches that the third yarn system (spacer thread) provides a compression resistant component (relatively rigid thread) oriented substantially in the z-direction of the material (FIG. 1; col. 2, lines 55-64). The third yarn system (spacer thread) may be polyester (plastic material) (col. 5, lines 44-46). The definition of “rigid” is stiff, firm, unbending (“rigid”; oed.com). The definition of “compression” is the action of compressing; pressing together, squeezing; forcing into a smaller compass; condensation by pressure (“compression”; oed.com). Therefore, a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Cited in IDS
        3 Previously presented
        4 Cited in IDS
        5 Previously presented
        6 Cited in IDS
        7 Machine translation used as reference